UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-4235


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE MORENO-AZUA,

                Defendant – Appellant.



                             No. 14-4243


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

YOEL JIMENEZ,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte.    Frank D. Whitney,
Chief District Judge.  (3:11-cr-00386-FDW-DSC-1; 3:11-cr-00386-
FDW-DSC-3)


Submitted:   January 27, 2015              Decided:   February 3, 2015


Before WYNN and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.


Ross Richardson, Executive Director, Ann L. Hester, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte, North
Carolina; Eric J. Foster, LAW OFFICE OF RICK FOSTER, Asheville,
North Carolina, for Appellants. Anne M. Tompkins, United States
Attorney, J. George Guise, Amy Ray, Assistant United States
Attorneys, Asheville, North Carolina; Leslie R. Caldwell,
Assistant Attorney General, Sung-Hee Suh, Deputy Assistant
Attorney General, Thomas E. Booth, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In    April     2012,    a   federal           grand   jury     charged      Jose

Moreno-Azua (“Azua”), Jose Fernando-Azua (“Fernando”), and Yoel

Jimenez with conspiracy to distribute and to possess with intent

to    distribute      five    kilograms       or       more    of    powder    cocaine,     in

violation of 21 U.S.C. §§ 841(b)(1)(A), 846 (2012).                                  Fernando

and    two    other    co-conspirators,                Amber    Griffin       and    Mashahri

Graham, were charged with a separate conspiracy to distribute

and to possess with intent to distribute 500 grams or more of

cocaine.      Griffin and Graham accepted guilty pleas and testified

at trial against Azua and Jimenez (collectively “Defendants”).

Following      a     five-day     trial           at     which       nineteen       witnesses

testified,     the     jury    deliberated             for    approximately         two   hours

prior to convicting Defendants and finding that the conspiracy

involved five kilograms or more of cocaine.

              The     district        court       later        imposed      the     statutory

mandatory term of life in prison on Azua 1 and sentenced Jimenez

to 128 months’ imprisonment.               These appeals timely followed.

              Jimenez raises three issues on appeal, assigning error

to    two    evidentiary       rulings      and        the     willful    blindness       jury

instruction that was given at the Government’s behest.                                     Azua

       1
       Prior to trial, the Government filed a 21 U.S.C. § 851
(2012) notice of its intent to seek an enhanced penalty as to
Azua based on his two prior Texas felony drug convictions.



                                              3
argues    that    the     prosecutor        violated       due     process      by    refusing

Azua’s mid-trial request to accept a pre-trial plea offer and

challenges       the    district      court’s        constitutional            authority    to

evaluate   whether        his   prior       convictions       involved         separate    and

distinct     criminal      conduct.           We     find    these       contentions       are

without merit and therefore affirm the criminal judgments.

                                              I.

             Jimenez      first      challenges       the    admission         of    testimony

pertaining to Azua’s phone calls from jail, offered by Special

Agent Ublado Rios of Homeland Security Investigations.                                 Azua’s

calls    were    recorded,      and    Rios        translated       into    English      those

portions     that       were    in     Spanish.             Over     defense         counsel’s

objection,       the    court   allowed       Rios     to    offer       his    lay    opinion

regarding the true meaning of statements Azua made during these

calls, citing Rios’ familiarity with the case and experience

investigating drug offenses.

            Jimenez       focuses      on     Rios’    testimony         decoding       Azua’s

conversation       with     Griffin      in        which    they     discussed         whether

Jimenez was a police informant.                    Rios opined that, in code, Azua

conveyed to Griffin that he did not believe that Jimenez was an

informant and further explained the basis for Azua’s belief.

            On     appeal,      Jimenez       argues       that    the     district      court

abused its discretion in allowing Rios to offer this lay opinion

testimony because Rios’ opinions were not based on his personal

                                              4
knowledge      but,     rather,      on     his     post-arrest         investigation.

Jimenez      relies   on   this    court’s       decision      in    United   States    v.

Johnson, 617 F.3d 286 (4th Cir. 2010), for support.

              We review a district court’s evidentiary rulings for

abuse   of    discretion,     which       occurs    when       the   district     court’s

“decision is guided by erroneous legal principles or rests upon

a clearly erroneous factual finding.”                    Johnson, 617 F.3d at 292

(internal      quotation    marks    omitted).           Evidentiary      rulings      are

further evaluated under a “harmless error” standard, pursuant to

which an error will not warrant reversal if we may “say with

fair    assurance,      after      pondering       all    that       happened     without

stripping the erroneous action from the whole, that the judgment

was    not   substantially        swayed    by    the    error.”        Id.     (internal

quotation marks omitted).

              “[A]    witness’s     understanding         of    what    the     defendant

meant by certain statements is permissible lay testimony, so

long    as    the     witness’s     understanding         is     predicated      on    his

knowledge and participation in the conversation.”                        United States

v. Hassan, 742 F.3d 104, 136 (4th Cir.), cert. denied, 135 S.

Ct. 157 (2014).         The latter component is missing here, as Rios

was not involved in the conversation between Azua and Griffin.

We thus conclude that Rios’ lay opinion testimony on this matter

was erroneously admitted.



                                            5
             But the error is harmless for two reasons.                    First, the

jury had already heard the gist of this opinion from Griffin

herself.      Moreover, the record, taken as a whole, leads us to

conclude that the jury was not “substantially swayed” by this

isolated aspect of Rios’ testimony.                    See Johnson, 617 F.3d at

295.      As we observed in Johnson, “[o]ften in criminal cases

where there is a significant amount of evidence which inculpates

a defendant independent of the erroneous testimony, the error is

considered harmless.”           Id.   This is precisely the case here.

             The   Government         presented        a    substantial    amount        of

circumstantial evidence implicating Jimenez in this conspiracy,

including that Jimenez:               orchestrated to transport a van, in

which nine one-kilogram packages of cocaine were found hidden,

from Texas to Charlotte; paid cash for a plane ticket from Texas

to Charlotte and planned to return to Texas the day after the

van    was   delivered;     flew      to   Charlotte,        as   planned,       using    a

different name, to accept delivery of the van upon its arrival;

and    was   otherwise      a   stranger         to   the   Azuas   and    the    others

involved, but had a significant number of contacts with Azua in

the weeks leading up to the van’s delivery.

             There was also testimonial evidence that more directly

linked Jimenez to the conspiracy, including (1) the testimony of

another      inmate   who       had   been       incarcerated       with   Azua,     who

testified that Azua told him that the drugs were shipped from

                                             6
Texas to Charlotte in a van, and that the man who arranged for

this       flew    to    Charlotte;   and   (2)     Graham’s    testimony      that   he

understood from Azua that the man who was “flying in” was there

“to oversee everything[,]” including “mak[ing] sure the product

was right.”         (J.A. 981-82). 2    Graham confirmed that “the product”

referred to cocaine.           (J.A. 982).

                  This evidence, taken together, leads us to conclude

that the erroneously admitted testimony likely did not sway the

jury to convict Jimenez.              Accordingly, Jimenez’s first claim of

trial court error fails.

                                            II.

                  Prior to trial, the Government filed notice of its

intent to present evidence pursuant to Federal Rule of Evidence

404(b).       This evidence was the testimony of William Brunelle, a

police officer from Meridian, Mississippi, who had stopped a

vehicle in which Jimenez was a passenger a few months before the

events underlying this trial.                 Jimenez sought to suppress this

evidence on various Fourth Amendment grounds.

                  The district court conducted a mid-trial hearing on

the    motion       to    suppress,   where       Brunelle    testified   at    length

regarding the stop.            The court subsequently denied the motion to


       2
       Citations to the “J.A.” refer                     to    the   joint   appendix
submitted by the parties in this case.



                                            7
suppress     and    further       ruled    that      Brunelle’s        testimony      was

admissible      pursuant     to    Rule     404(b)       because      it     established

Jimenez’s intent and knowledge of drug trafficking.                           The court

also observed that this testimony undermined Jimenez’s position,

raised in defense counsel’s opening statement, that there was no

evidence to establish Jimenez’s knowledge of the van’s contents.

           On      appeal,     Jimenez      restates           his   contention       that

Brunelle’s    testimony      should       have    been    suppressed       because     the

underlying       traffic      stop    violated           the     Fourth      Amendment.

Specifically, relying on United States v. Digiovanni, 650 F.3d
498 (4th Cir. 2011), Jimenez complains that the detention lasted

longer than necessary to effectuate the purpose of the stop,

which was to apprise the driver that he was following other

vehicles too closely and to issue either a citation or warning

for this violation.

           When reviewing a district court’s denial of a motion

to   suppress,     we   review    factual        findings      for   clear    error   and

legal determinations de novo and view the evidence in the light

most favorable to the Government.                  United States v. Green, 599
F.3d 360, 375 (4th Cir. 2010).                 The district court’s refusal to

suppress evidence is also subject to harmless error review.                           See

United States v. Blauvelt, 638 F.3d 281, 290-91 (4th Cir. 2011);

United States v. Abu Ali, 528 F.3d 210, 231 (4th Cir. 2008).



                                           8
             Jimenez’s        contention      that,    pursuant   to     this    court’s

rationale    in     Digiovanni,         Brunelle     impermissibly       extended      the

otherwise lawful traffic stop, has some merit.                     However, even if

we assume that the district court’s ruling is erroneous under

Digiovanni, we conclude that this error is harmless.                            The jury

was instructed to consider Brunelle’s testimony only as proof of

intent, preparation, plan or scheme, or knowledge.                        And viewing

this evidence through this restricted lens, see United States v.

Chong Lam, 677 F.3d 190, 204 (4th Cir. 2012) (noting the long-

standing principle that “juries are presumed to follow their

instructions”        (internal          quotation     marks    omitted)),       it     was

secondary to the other direct and circumstantial evidence that

the Government presented to establish the same.                     Because we thus

conclude     that       any   “rational       fact    finder    would     have       found

[Jimenez] guilty absent the error[,]” United States v. Poole,

640 F.3d 114,       119–20    (4th       Cir.    2011)    (citing    Chapman       v.

California,       386 U.S. 18,    24   (1967)),    we    reject    the     second

assignment of error.

                                           III.

             In his final appellate contention, Jimenez maintains

that the district court abused its discretion in granting the

Government’s request for a willful blindness jury instruction.

According to Jimenez, under Supreme Court and circuit precedent,

such an instruction is only appropriate “when evidence exists

                                              9
that   the     defendant          deliberately          avoided    learning      the   facts.”

(Appellants’          Br.    at     42).         We     review    the    district      court’s

decision to offer a jury instruction for an abuse of discretion.

United States v. Jinwright, 683 F.3d 471, 478 (4th Cir. 2012).

               An argument similar to Jimenez’s was pressed in United

States    v.    Ali,        735 F.3d 176,       187-88    (4th    Cir.    2013),    cert.

denied, 134 S. Ct. 1357 (2014).                          There, defendants maintained

that the willful blindness instruction “should not have been

given without evidence that they deliberately ignored relevant

facts.”      Ali, 735 F.3d at 187.                 At the onset of our analysis, we

observed       that    a     willful       blindness      instruction      is     appropriate

when “a defendant asserts that he did not have the requisite

mens rea to meet the elements of the crime but evidence supports

an inference of deliberate ignorance[.]”                              Id. (emphasis added)

(internal quotations marks omitted).                           We readily concluded that

the    ample         “warning        signs”       of      criminality      justified        the

instruction.          Id. at 188.

               The    same        result    is    had    here.        Jimenez’s    theory    of

defense, as asserted in his opening and closing arguments, was

that the Government lacked sufficient evidence to establish his

knowledge       of     the        van’s    illegal       contents.         But    there     was

considerable          evidence        —    including,          most    notably,     Jimenez’s

decision to ship the van to Charlotte, as opposed to driving it

himself, and flying to Charlotte under another name — from which

                                                  10
the   jury    could    infer     that    Jimenez’s      claimed    ignorance       was

intentional or deliberate.              Indeed, our review of the record

confirms, in Ali’s parlance, the myriad of “warning signs” that

certainly     would    have    been     known    to,    and   were   ignored       by,

Jimenez.     We therefore discern no abuse of discretion in giving

the willful blindness instruction here.

                                         IV.

             Azua, in the first of two issues raised on appeal,

argues that the prosecutor violated due process in declining his

mid-trial request to accept a pre-trial plea offer extended by

the Government.       We disagree.

             In the middle of the trial, the district court engaged

the parties in a colloquy to ensure that all plea offers had

been communicated to Azua and Jimenez.                 The Government explained

the offers it had made to both Defendants.                     Particularly, in

exchange     for   Azua’s     guilty    plea,    the    Government       offered   to

withdraw one of the § 851 predicates, which would have reduced

Azua’s sentencing exposure from a mandatory life sentence to

twenty years to life in prison.               Azua explained that he chose to

decline the offer because he did not have any information to

earn a sentence reduction.

             After    Graham’s    testimony      concluded,       Azua    sought    to

accept the pre-trial plea offer.                 The prosecutor and defense

counsel conferred, after which the prosecutor informed the court

                                         11
that its prior offer was no longer available.                               The district

court questioned Azua to ensure that he understood his options,

which included entering a straight guilty plea or continuing

with the trial.            Azua, again averring that he understood the

issues, indicated that he did not want to enter a guilty plea.

              On appeal, Azua maintains that the prosecutor violated

the Due Process Clause of the Fifth Amendment by refusing his

mid-trial     request      to    accept    the      pre-trial     plea      offer.        Azua

relies   on    the     Supreme        Court’s      decision     in     Bordenkircher        v.

Hayes, 434 U.S. 357 (1978), for support.

              But    as    the    Government          rightly    identifies          in    its

response      brief,       a     criminal          defendant     does       not     have     a

constitutional       right       to    plead       guilty.       See     Weatherford        v.

Bursey, 429 U.S. 545, 560-61 (1977).                    Azua fails to point us to

any    authority,         controlling      or       persuasive,        to    support       his

contention that the Government was constitutionally obligated to

re-invigorate an expired plea offer or explain its reasons for

declining to do so.             Existing precedent from other circuits cuts

against Azua’s claim.                 See, e.g., United States v. Osif, 789
F.2d 1404, 1405 (9th Cir. 1986) (“The government is . . . under

no    obligation     to     reoffer      an     agreement       that    was       previously

rejected and [defendant] has no right to the plea agreement that

he was originally offered.”).                 We thus reject this assignment of

error.

                                              12
                                         V.

            Azua’s      final    argument      is    that    the     district    court

lacked   the     constitutional        authority      to    evaluate    whether    his

prior felony drug convictions involved “separate and distinct

criminal episodes.”           (Appellants’ Br. at 47).                Azua maintains

that, in making this factual finding, the district court ran

afoul of Descamps v. United States, 133 S. Ct. 2276 (2013).

            We       cannot   accept    this     newly      minted    constitutional

argument 3 as there was no error, plain or otherwise, in the

district court’s § 851 analysis.                 See United States v. Higgs,

353 F.3d 281, 324 (4th Cir. 2003) (reviewing for plain error a

constitutional claim raised for the first time on appeal).                          It

is well established in this circuit that, to qualify for an

enhanced    sentence      pursuant     to   21      U.S.C.    § 841(b)(1)(A),      the

defendant’s prior convictions must be for “‘separate criminal

episodes,      not    separate   convictions         arising    out    of   a   single


     3
       In the district court, Azua argued that the two § 851
predicates qualified as a single conviction because he received
concurrent sentences.   Defense counsel acknowledged that he was
seeking an extension of our decision in United States v. Davis,
720 F.3d 215 (4th Cir. 2013) (holding that, “where a defendant
receives a ‘consolidated sentence’ (or ‘consolidated judgment’)
under North Carolina law, it is one sentence and absent another
qualifying sentence, the [career offender] enhancement is
inapplicable”).     The   district  court   concluded  that  the
dispositive inquiry was not whether the sentences were set to
run concurrent but, rather, whether the convictions arose from
separate criminal episodes.



                                         13
transaction.’”            United States v. Ford, 88 F.3d 1350, 1365 (4th

Cir. 1996) (quoting United States v. Blackwood, 913 F.2d 139,

145-46 (4th Cir. 1990)); see also United States v. Holmes, 384

F. App’x 219, 228 (4th Cir. 2010) (unpublished after argument).

Here,       the   criminal       judgments     from       Azua’s        two    prior     Texas

convictions establish that Azua possessed a controlled substance

on    two    separate       occasions,   almost          five    years        apart. 4    The

district court acted well within its authority in reviewing the

Texas judgments to determine this critical fact.                                 See United

States      v.    McDowell,      745 F.3d 115,    123-24        (4th     Cir.    2014)

(explaining the Supreme Court’s holding in Almendarez-Torres v.

United States, 523 U.S. 224 (1998), that “the Sixth Amendment

permits a judge to find the fact of a prior conviction by a mere

preponderance        of    the   evidence,        even    if    this    fact     raises    the

statutory maximum or minimum penalty for the current offense[,]”

and    noting       that    this    exception       “remains       good        law”),    cert.

denied,      2015 WL 132957   (U.S.     Jan.       12,    2015)    (Nos.     13-10640,

13A1200); see accord United States v. Blair, 734 F.3d 218, 226-

27 (3d Cir. 2013) (opining that neither Descamps nor Alleyne 5

restricts the Almendarez–Torres exception, which “allows judges

       4
       These facts were included in the presentence report, and
defense counsel conceded the existence of an intervening arrest
at sentencing.
       5
           Alleyne v. United States, 133 S. Ct. 2151 (2013).



                                             14
to consider prior convictions.                    When the pertinent documents

show . . . that the prior convictions are for separate crimes

against separate victims at separate times, Alleyne does not

somehow muddy the record and convert the separateness issue into

a   jury    question”),           cert.    denied,    135     S.    Ct.    49    (2014).

Accordingly,        Azua’s    constitutional         challenge     to     the   district

court’s evaluative process fails.

              For    the     foregoing      reasons,     we    affirm      Defendants’

criminal judgments.           We dispense with oral argument because the

facts   and    legal       contentions      are   adequately       presented     in   the

materials     before       this    court    and   argument     would      not   aid   the

decisional process.

                                                                                AFFIRMED




                                            15